Title: To Alexander Hamilton from Joseph Whipple, 24 November 1792
From: Whipple, Joseph
To: Hamilton, Alexander


Portsmouth [New Hampshire] November 24, 1792. “Your Circular letter dated the 25th. Octo. came to my hands the 15th. instant: Comformably to a direction therein contained I enclose you an estimate of the amount of Bounties payable on the 31st. of Decr. next on fishing Vessels that have been licenced in this district, the amount whereof is Dollo. 2091.50. I do not conceive that any claims will be made on this office from any other Vessels, and the probability is that some of these may have failed of such Strict compliance with the law, as will entitle them to the bounty it may therefore to be presumed that the above mentioned Sum will be fully sufficient to be retained in my hands for the payment of those Bounties.…”
